t c memo united_states tax_court eugene d lanier inc petitioners v commissioner of internal revenue respondent eugene d and erie p lanier petitioners v commissioner of internal revenue respondent docket nos filed date elmo j laborde jr for petitioners emile l hebert iii and linda j bourquin for respondent memorandum findings_of_fact and opinion wright judge in these consolidated cases respondent determined deficiencies in and additions to the federal income taxes of petitioners eugene d lanier inc the corporation and eugene d and erie p lanier the laniers for taxable_year in the following amounts docket no deficiency dollar_figure addition_to_tax sec_6661 dollar_figure docket no deficiency dollar_figure addition_to_tax sec_6661 dollar_figure tax_year tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are as follows whether the fair_market_value fmv of certain real_property sold to the laniers by their wholly owned corporation exceeded its purchase_price and whether the laniers received a constructive_dividend in the amount of dollar_figure as a result of the corporation's transfer of that sum to their son's election campaign committee findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference the corporation was domiciled in youngsville louisiana at the time it filed its petition the laniers were married and resided in youngsville louisiana when they filed their petition i sale of the property beginning in the corporation was a franchised toyota automobile dealership d b a acadian toyota the corporation leased property located pincite johnston street in lafayette louisiana from to in date the corporation acquired the property and improvements located pincite johnston street sec_64 t10s-r4e in lafayette the property for dollar_figure and moved to that address beginning in the corporation was also a franchised volvo automobile dealership d b a acadian toyota-volvo during the taxable_year the laniers were the corporation's sole shareholders g talbott robertson robertson a certified_public_accountant informed the laniers in late that a precipitous decline in real_estate values in lafayette presented the potential opportunity to transfer ownership of the property from the corporation to the laniers without incurring a large tax cost to that end robertson encouraged the laniers to seek an appraisal of the property the corporation hired warren g monies monies to appraise the property on date monies issued an appraisal report which estimated the fmv of the property to be dollar_figure as of that date mr lanier said that at the time he thought it the appraisal was low after receiving monies' appraisal the laniers instructed their attorney to use the selling_price of dollar_figure in a credit sale executed on date by which the property was transferred to the laniers the laniers assumed the mortgage on the property which had a balance of approximately dollar_figure paid dollar_figure in cash and executed a promissory note in favor of the corporation in the principal_amount of dollar_figure the corporation reported the disposition of the property on its form_1120 u s_corporation income_tax return as being a sale for an amount equal to its adjusted_basis in the property as of date or dollar_figure accordingly the corporation did not report any gain_or_loss on the transaction likewise the laniers did not report any income on their joint form_1040 u s individual_income_tax_return as a result of their purchase of the property the corporation's earnings_and_profits for taxable_year were dollar_figure the corporation had accumulated_earnings_and_profits as of date totaling dollar_figure from march to date the property was owned by the laniers but the premises were leased to the corporation at a rate of dollar_figure per month the corporation continued to own and operate its franchised toyota and volvo automobile dealerships until date on that date the corporation ceased being a franchised toyota and volvo automobile dealership d b a acadian toyota-volvo and sold its assets to harvey inc harvey also on that date the laniers and harvey entered into a 10-year lease for the property with an option in favor of harvey for an additional years the payments called for under the lease were dollar_figure per month for the 10-year term commencing date and dollar_figure per month during the option term if the lease were renewed such payments in part reflected the sale of the dealership's assets to harvey as of the sale date the property was a rectangular corner parcel with frontage on streets namely johnston street u s highway gerald drive formerly whittington terrace boulevard and empire drive the property was legally described as follows that certain tract of land together with all improvements thereon situated in sec_64 township south range east ward lafayette parish louisiana having a front on u s highway johnston street of feet with a rear line of feet a depth on the northeast line of feet and a depth on the southwest line of feet this parcel contains approximately dollar_figure acres or big_number square feet the property included a large metal-framed sales and service building consisting of approximately big_number square feet for the building area and big_number square feet for the attached canopies this main building contained the sales and accounting offices parts department storage and service bay areas and restrooms the property also included a smaller woodframed galvanized metal-clad building housing the paint and body shop consisting of approximately big_number square feet as well as a big_number square- foot asphalt-paved lot for new and used car display storage and customer parking in addition the property contained two underground storage tanks one was a double-walled tank for gasoline storage and the other was a single-walled tank for waste oil storage tanks were essential to the operation of an automobile dealership with a service area the main building was constructed in in it had an effective age of years and an estimated remaining economic life of to years the paint and body shop building had been moved to the site from a previous dealership by it had been refurbished and expanded and is considered to have the same approximate age characteristics as the main building as of date the zoning classification for the property was zone bg-general business this classification permitted a wide range of commercial uses the flood zone designation of the property was fema flood hazard zone c the area of minimal inundation johnston street is the principal northeast-southwest traffic artery for the city of lafayette the property is located in the southwestern section of lafayette approximately one-half mile northeast of the intersection of johnston street and ambassador caffery parkway at the time of sale the johnston street corridor in which the property is situated was a primary commercial corridor in lafayette of all the metropolitan centers in louisiana lafayette was the hardest hit by the deep recession in the oil_and_gas industry during the 1980's losing roughly percent of its jobs between and early the recession was severest during through with the lowest point occurring during the first quarter of in and at least several prominently located vacant land tracts were available for sale and or development in the vicinity of the property however none of those parcels were sold during this period moreover the market_value for all classes of improved commercial real_estate had steadily declined and there was an excess inventory of commercial office retail and industrial buildings sales of such properties by repossessing lenders were common in the availability of financing for new development was minimal at this time and development reached a virtual standstill on date if the property had been vacant land the highest_and_best_use of the property would have been to hold it for future commercial development as then improved however the highest_and_best_use of the property was as an automobile dealership ii the corporation's dollar_figure transfer to vance e lanier inc vance e lanier vance is the laniers' son he was an officer of the corporation in vance was also a candidate for representative for district of the louisiana house of representatives in the election held on date vance e lanier inc d b a the committee to elect vance lanier the committee was duly incorporated under the laws of louisiana vance was the chairman of the committee and robertson was its treasurer the committee was organized primarily for the purpose of accepting contributions and making expenditures to effect vance's election to public_office robertson insisted upon the corporate form of the committee due to the limited_liability from creditors that such a structure afforded the committee maintained its own bank account into which contributions were deposited and from which campaign expenditures were paid the committee kept its own accounting and financial records and filed campaign finance reports with the state of louisiana prior to his son's candidacy eugene d lanier had been actively involved in numerous political campaigns and had made frequent monetary contributions thereto the corporation had also made contributions to numerous political candidates antedating vance's campaign on date the corporation lent funds to the cash-strapped committee a check in the amount of dollar_figure was issued to vance lanier inc by acadian toyota-volvo a division of the corporation the check was endorsed vance e lanier inc committee to elect vance lanier and was designated for deposit only the committee used the proceeds of the loan to pay for various campaign advertising expenses the primary_election for district was held on date vance was not one of the top two candidates in the primary_election and therefore did not qualify for the general election held on date on date after the primary_election had taken place the corporation determined that there was no realistic possibility that its loan to the committee would be repaid accordingly the corporation converted the loan to the committee into a political_contribution the corporation reported the contribution as one of a number of nondeductible expenditures on a schedule m-1 reconciliation of income per books with income per return attached to its return all of the moneys the committee had classified as loans in its state campaign finance reports were ultimately reclassified as cash contributions none of the loans were ever repaid neither the laniers nor vance received any cash distributions from the committee the committee did not assume any of vance's or the laniers' debts nor did it pay any of their personal or educational expenses in addition neither the laniers nor vance used any committee property for their own personal benefit on date respondent issued notices of deficiency to the corporation and the laniers in the notices of deficiency respondent determined that the fmv of the property was dollar_figure on date respondent further determined that the selling_price of the property equaled its book_value in the hands of the corporation--dollar_figure among other things respondent made adjustments to income of dollar_figure for both the corporation and the laniers which amount reflected the difference between the fmv and the selling_price book_value of the property determined by respondent respondent also determined that petitioners were liable for additions to tax pursuant to sec_6661 for a substantial_understatement_of_income_tax respondent subsequently conceded that neither the corporation nor the laniers are liable for additions to tax pursuant to sec_6661 for the taxable_year moreover respondent conceded at trial that the fmv of the property was dollar_figure rather than dollar_figure as previously determined respondent further conceded that the property's selling_price was dollar_figure finally the parties have agreed that dollar_figure of the corporation's net_operating_loss for remains available to be carried back to the corporation's taxable_year if it is decided that the corporation failed to report taxable_income equal to or greater than that amount for opinion we must decide the fmv of the property we must also decide whether the transfer of dollar_figure to the committee by the corporation results in the imputation of a constructive_dividend to the laniers i did the fmv of the property exceed dollar_figure sec_311 provides that if a corporation distributes its property to its shareholder at a time when the fmv of the property exceeds the property's adjusted_basis in the hands of the distributing_corporation the corporation must recognize a gain as if the property were sold to the shareholder at its fmv sec_1_301-1 income_tax regs provides that when an individual shareholder purchases property from a corporation for an amount less than the property's fmv the shareholder may be deemed to have received a distribution to which sec_301 applies ie a dividend to the extent the fmv exceeds the amount_paid by the shareholder for the property see 302_us_63 460_f2d_412 5th cir 66_tc_373 affd per curiam 598_f2d_1375 5th cir the term dividend is defined in sec_316 as a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits dividends are includable in the gross_income of a shareholder to the extent of the corporation's earnings_and_profits for the calendar_year when the dividend is paid along with accumulated_earnings_and_profits see sec_301 sec_316 89_tc_1280 there is no requirement that the dividend be formally declared or even intended by the distributing_corporation 277_f2d_879 8th cir affg 32_tc_815 the parties do not dispute that the sale of the property if found to be below fmv results in additional income to both the corporation and the laniers in that respect the laniers do not deny that the corporation had adequate earnings_and_profits to support the finding of a dividend in the amount determined by respondent the principal issue therefore is primarily factual ie whether or not the fmv of the property as of date exceeded its purchase_price of dollar_figure fmv has been defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts 411_us_546 92_tc_958 affd without published opinion 921_f2d_280 9th cir see sec_1_170a-1 income_tax regs the fmv of property is based upon the highest_and_best_use of the property as of its relevant valuation_date 87_tc_389 see 85_tc_677 the determination of the fmv of property is a question of fact which must be resolved after consideration of all of the evidence in the record 761_f2d_1195 6th cir affg tcmemo_1982_508 64_tc_183 43_tc_663 petitioners bear the burden of proving that respondent's determination of fmv is incorrect rule a 88_tc_38 82_tc_546 affd 774_f2d_644 4th cir a transaction between a sole shareholder and his corporation is not an arm's-length_transaction and is subject_to special scrutiny 174_f2d_569 7th cir affg 10_tc_1199 88_tc_906 affd 855_f2d_435 7th cir 73_tc_946 affd without published opinion 672_f2d_924 9th cir respondent now contends that the corporation is deemed to have recognized income under sec_311 in the amount of dollar_figure due to the sale of the property dollar_figure fmv less the corporation's adjusted_basis respondent also argues that the laniers must recognize additional income under sec_301 and sec_316 in the amount of dollar_figure dollar_figure fmv less the purchase_price petitioners on the other hand maintain that the fmv of the property was dollar_figure on that basis petitioners argue that they did not receive a constructive_dividend petitioner sec_1 in response to petitioners' argument we observe that the fact that respondent has reduced the claimed valuation of the property from that set forth in the notices of deficiency without more does not suffice to relieve petitioners of the burden_of_proof on this issue 57_tc_650 affd 510_f2d_479 2d cir further assert that the corporation has already recognized as income the dollar_figure difference between the property's claimed fmv of dollar_figure and the corporation's adjusted_basis therein and that no additional income must be recognized by the corporation under sec_311 the parties primarily rely upon their experts' testimony and reports to support their respective positions regarding the fmv of the property expert opinion sometimes aids the court in determining valuation other times it does not see 92_tc_101 we evaluate such opinions in light of the demonstrated qualifications of the expert and all other evidence of value in the record 94_tc_193 86_tc_547 85_tc_469 we are not bound however by the opinion of any expert witness when that opinion contravenes our judgment estate of newhouse v commissioner supra pincite parker v commissioner supra pincite although we may accept the opinion of an expert in its entirety 74_tc_441 we also may be selective in the use of any portion thereof parker v commissioner supra pincite consequently we take into account expert opinion testimony only to the extent that it aids us in arriving at the fmv of the property there are basic methods used to value real_property and other assets the market-data or sales comparison approach the replacement-cost approach and the capitalization-of-earnings approach see marine v commissioner supra pincite the market-data approach entails a comparison of the subject property to similar properties sold in the same time frame and geographic area differences which make a comparable_property superior or inferior to the subject property are accounted for by adjusting the sale price of the comparable_property downward or upward respectively see 88_tc_1197 ndollar_figure estate of korman v commissioner tcmemo_1987_120 the validity of this valuation method depends to a great degree upon the comparables selected and the reasonableness of the adjustments made thereto see 72_tc_1 the replacement-cost approach begins with an estimation of the value of the underlying land and then adds the cost of constructing equivalent improvements thereupon as if the improvements were new from this figure is subtracted the amount that the existing improvements have diminished in value due to physical depreciation or obsolescence marine v commissioner supra pincite the capitalization-of-earnings approach to valuation is premised on the theory that the value of property correlates with its expected income-producing power in simple terms under this approach value equals net annual operating income divided by a capitalization rate the capitalization rate is influenced by many factors although basically related to the rate of interest it also includes risk and liquidity factors and a recapture of capital component see 75_tc_53 ndollar_figure affd 670_f2d_855 9th cir the selection of a capitalization rate represents the appraiser's subjective determination of the anticipated return on capital invested in the property the lower the rate of capitalization the higher the estimate of property value will be see estate of korman v commissioner supra a respondent's expert respondent relies principally upon the report and testimony of j harold lambert lambert a self-employed certified general real_property appraiser lambert's report was prepared in date the parties have stipulated that lambert is an expert lambert utilized the replacement-cost market-data and capitalization-of-earnings approaches in appraising the value of the property as of date under the replacement-cost approach lambert viewed vacant land sales vacant land sales as comparables to which he made adjustments for such factors as location corner influence and size he valued the land at dollar_figure per square foot or dollar_figure rounded he then determined the direct_cost of the improvements to be dollar_figure using the marshall and swift cost manual to that figure he added certain indirect_costs of dollar_figure and an entrepreneurial fee of dollar_figure lambert described an entrepreneurial fee as a soft cost charged by the coordinator developer of a project for the time and risk involved in bringing it to fruition thus lambert's estimate of the replacement cost new for the improvements was dollar_figure lambert then estimated total depreciation including physical depreciation and external obsolescence to be dollar_figure adding together the value of the land and the estimated depreciated cost of improvements lambert valued the property at dollar_figure for the market-data approach lambert chose sales of improved properties improved sale all of which were automobile dealerships as comparables the unit of comparison was the price paid per square foot of gross building area including land he made adjustments for such factors as location age and condition of the improvements and size under this method lambert estimated the value of the property at dollar_figure rounded under the capitalization-of-earnings approach lambert examined the lease rates for properties lease comparable he estimated a rental rate for the property of dollar_figure per square foot and a gross building area of big_number square feet which after expenses yielded a net annual operating income for the property of dollar_figure lambert then used the mortgage-equity band of investment technique to estimate a capitalization rate of dollar_figure percent he arrived at a value for the property of dollar_figure rounded after analyzing the values derived under each of the above approaches lambert determined that the fmv of the property was dollar_figure for the reasons discussed below we conclude that lambert's report is filled with shortcomings and errors which in sum prove fatal to his conclusion regarding the fmv of the property see wolfsen land cattle co v commissioner t c pincite we note that the reliability of this expert's opinion was severely compromised by several errors in his calculations which surfaced during the trial held herein lambert analyzed a total of transactions to support his valuation of the property as of date yet of those transactions had not transpired as of the valuation_date among the dispositions taking place after the sale of the property vacant land sale no occurred on date improved sale no did not take place until date a sale of the same property at a lower price which lambert did not consider in his analysis had occurred in date improved sale no did not take place until date improved sale no did not occur until date moreover lease comparable sec_4 and did not commence until date lease comparable was not in effect until date lease comparable was not entered into until date events occurring subsequent to the valuation_date are not considered in determining fmv of the property except to the extent the events are reasonably foreseeable on the valuation_date see 763_f2d_891 7th cir estate of spruill v commissioner t c pincite however this court has drawn a distinction between subsequent events which affect the value of the property and those which merely provide evidence of such value on the valuation_date see 101_tc_412 subsequent events which affect the value of the property such as the discovery of oil on the real_property can be taken into account only if they are reasonably foreseeable on the valuation_date estate of jung supra conversely subsequent events which merely provide evidence of the value of the property on the valuation_date can be taken into account regardless of whether they are foreseeable on the valuation_date estate of jung v commissioner supra in considering such events appropriate adjustments must be made for changes in inflation general economic conditions and other similar factors estate of jung v commissioner supra the mere fact that the comparables used by lambert are subsequent in time to the valuation_date is not fatal to lambert's determination see estate of smith v commissioner we are not discrediting lambert's use of the comparables continued 57_tc_650 n affd 510_f2d_479 2d cir provided they are not too far removed from the valuation_date sales before and after such date may be used to corroborate the ultimate determination of fmv while comparables entered into subsequent to the valuation_date can be used adjustments need to be taken into account to reflect market changes between the comparable's date of sale and the valuation_date in this case lambert did not make any time adjustments under the replacement-cost approach vacant land sale no was used but lambert did not make any market condition adjustment to reflect the months that transpired after the valuation_date under the market-data approach improved sales no and were used but again lambert did not make any adjustment for market condition and time lambert merely concluded that no clear evidence existed to make an adjustment with the capitalization-of-earnings approach lease comparables no and were used in making his determination lambert used the current rental rates which covered the following periods date to date for lease comparable no date to date for lease comparable no date to date for lease comparable no and date annual lease for lease comparable no at continued mentioned for example vacant land sale no is a reliable comparable because it is located in the johnston corridor and it is similar in size and shape to the property trial lambert admitted he should have used an earlier lease for lease comparable no in effect on date which changed the rental rate from dollar_figure in to dollar_figure in we think that the use of these comparables without relevant adjustments for market conditions and time was inappropriate in light of the precipitous decline in real_estate values in lafayette in late and the fact that the recession in lafayette was severest during through with the lowest point occurring during the first quarter of when the transfer of the property occurred because the validity of an expert's determination depends upon on the comparables selected and the adjustments wolfsen land cattle co v commissioner t c pincite we discount lambert's determination of the property's fmv moreover of the transactions used by lambert in his appraisal report took place outside of the lafayette market of those transactions lease comparable sec_1 and were located in sulphur louisiana lease comparable was in lake charles louisiana lease comparable sec_5 and were in baton rouge louisiana lease comparable was in gonzales louisiana lambert does not provide any information in his report that the lease rates in these various markets were similar to those in lafayette he himself stated that the lafayette market suffered the most in louisiana due to the recession thus we conclude that the foregoing transactions are not reliable in determining the property's fmv lambert made other analytical errors as well among the more noteworthy vacant land sale no was not actually vacant but contained a metal warehouse and small office building lambert assigned a value of only dollar_figure to these buildings which had the effect of inflating the amount_paid for the underlying land he neither inspected the interiors nor measured the dimensions of the buildings he viewed the buildings only through a fence from adjoining property we do not think that this transaction is a reliable indicator of fmv furthermore as mentioned above lambert included an entrepreneurial fee of dollar_figure under the replacement-cost approach we believe that such a fee is inappropriate given the depressed economic situation in lafayette at the time of sale lambert himself acknowledged that as of date had the land been vacant it would not have been feasible for an entrepreneur to have constructed buildings of the type on the property equally troubling in our view are the numerous and substantial alterations lambert made to the data contained in his report at trial among other things lambert reduced the estimated value per square foot of vacant land sale no from dollar_figure to dollar_figure after acknowledging that he had used the wrong size of the parcel in his initial estimate for lease comparable no he reduced the rental rate from dollar_figure to dollar_figure per square foot for lease comparable no he lowered the rental rate from dollar_figure to dollar_figure per square foot lambert changed a zero percent adjustment for improved sale no to negative percent to reflect market conditions for lease comparable no he changed the dollar_figure rental figure to dollar_figure per square foot lambert deleted lease comparable no entirely from his report at trial despite the numerous changes to his data affecting each of the approaches lambert used to determine value lambert incongruously refused to alter his final estimated fmv for the property under the circumstances we think this is inappropriate b petitioners' experts petitioners rely upon the reports and testimony of two certified general real_property appraisers george parker parker and rodolfo j aguilar aguilar both of whom the parties stipulated are experts prior to trial respondent filed a motion in limine requesting that the court not admit into evidence appraisal reports prepared by monies dated date and date as monies died before trial and therefore could not be cross-examined by respondent as to the factors monies considered in his valuation of the property the court granted respondent's motion on date parker relied on the replacement-cost market-data and capitalization-of-earnings approaches in appraising the value of the property at dollar_figure as of date in appraising the property at dollar_figure aguilar used the replacement-cost and capitalization-of-earnings approaches but opted against using the market-data approach petitioners maintain that their experts have established a reasonable range of values for the property and that the purchase_price of dollar_figure falls within that range parker's report was prepared in date for the replacement-cost approach parker estimated the value of the underlying land to be dollar_figure rounded using vacant land sales as comparables dollar_figure per square foot times big_number square feet he then estimated the reproduction cost new of the buildings and other improvements at dollar_figure accrued depreciation incurable physical deterioration and external obsolescence was estimated at dollar_figure for an estimated depreciated cost of the improvements of dollar_figure thus his estimate of value under this approach was dollar_figure rounded for the market-data approach parker analyzed sales of automobile agencies in lafayette the sales were adjusted to account for physical characteristics he estimated the value to be dollar_figure under this approach finally using lease comparables including leases of improved sales nos and entered into after the purchases of those properties parker valued the property by capitalizing its earnings he estimated the property's net annual operating income to be dollar_figure dollar_figure per square foot rental rate times a gross building area of big_number square feet using a capitalization rate of percent he valued the property at dollar_figure after considering all approaches parker finally settled on a value for the property of dollar_figure we think that parker's report contains several flaws which caused him to value the property incorrectly among other things parker neglected to include the big_number square-foot paint and body shop in his estimate of annual net operating income under the capitalization-of-earnings approach inclusion would necessarily have increased net operating income and therefore the fmv of the property furthermore parker made no size adjustments for any of the vacant land sales even though out of the parcels were larger than the property we believe that size adjustments should have been made in valuing the property aguilar and lambert agreed that smaller parcels generally sell for a higher price per square foot than larger parcels in addition parker made no market change and time adjustments for improved sale nos and which occurred on date and date respectively we conclude that parker's use of improved sales nos and without any adjustment for market change and time under the market-data approach was inappropriate furthermore parker viewed land sale no as an arm's- length transaction even though it was actually a sale of an undivided half-interest in property between a mother and daughter transactions between family members are not arm's- length transactions and are subject_to special scrutiny 82_tc_239 affd without published opinion 786_f2d_1174 9th cir estate of whitt v commissioner tcmemo_1983_262 affd 751_f2d_1548 11th cir respondent's expert lambert stated that as no money was actually transferred between the two parties it should not be viewed as a comparable sale we find lambert's testimony on this point credible and we agree with his conclusion finally parker deducted dollar_figure--an amount equal to half of the purchase price--from land sale no for superior market conditions with no explanation as to how he arrived at a deduction of such magnitude petitioner's second expert aguilar prepared his report in date for the replacement-cost approach aguilar used land sales as comparables which he then adjusted for size date of sale and corner influence aguilar valued the underlying land at dollar_figure or dollar_figure per square foot aguilar looked only at land sale comparables as of date he did not look at sales occurring after that date aguilar then estimated the reproduction cost new of the improvements using the marshall valuation service the total including land value was dollar_figure from that figure he subtracted accrued depreciation physical depreciation and external obsolescence totaling dollar_figure to arrive at a value of the subject property of dollar_figure for the capitalization-of-earnings approach aguilar used lease comparables to estimate market rent two lease comparables were located in baton rouge one lease comparable was the sublease of johnston street to courtesy motors by mr lanier aguilar determined a lease rate for the property of dollar_figure per square foot this resulted in an annual gross operating income of dollar_figure given aguilar's estimation of the property's gross building area of big_number square feet no expenses were subtracted from this figure since aguilar assumed a net_lease for the property capitalization at a rate of dollar_figure percent yielded a value of dollar_figure for the property from that figure aguilar subtracted the estimated cost to remove the underground storage tanks of dollar_figure to arrive at a value of dollar_figure rounded aguilar decided against using the market-data approach in part because he concluded that reliable comparable sales data on improved properties was unavailable aguilar's report contains several flaws which preclude us from accepting it in its entirety among other things aguilar did not adequately explain the adjustments he made under the replacement-cost approach moreover aguilar did not make any adjustments for zoning restrictions flood zone designation or location aguilar claimed that flood zone classifications would affect his estimate of value only if the properties in fact faced a substantial flooding problem however we think that a buyer would pay less per square foot for vacant land required to be filled to a certain height before improvements could be constructed regardless of whether the land actually floods than for vacant land of similar appeal that does not need to be so filled in addition we find it questionable that aguilar made no location adjustments for any of the vacant land properties despite the fact that the property was located in a primary commercial corridor and the comparables were not so situated finally aguilar included an entrepreneurial fee in his replacement-cost approach which for reasons discussed earlier we find inappropriate in addition to the above shortcomings respondent contends that aguilar's deduction for the cost of removal of the two underground storage tanks under both approaches is in error we agree with respondent on this point in taking the deduction aguilar who is a registered environmental property assessor argued that the underground storage tanks represented a potential risk for a prospective purchaser aguilar opined that a would-be buyer would verify that the underground tanks necessary for his automobile dealership business were installed in accordance with the latest epa regulations to insure that no leakage or contamination of the soil was possible aguilar based his dollar_figure deduction on the cost to remove the tanks in the absence of any contamination of the soil we think that such a deduction in this case is not reasonable previously this court has stated that it may be appropriate to discount the value of real_property for the presence of underground storage tanks which pose a hazardous waste problem provided that the amount of the discount is properly quantified see estate of pillsbury v commissioner tcmemo_1992_425 in that case we opined that the question to be decided is whether a hypothetical buyer with reasonable knowledge of the relevant facts would have discounted the value of the property id we did not sustain a discount for possible contamination because neither the appraiser nor the taxpayer believed further investigation was necessary before stating a value for the property and no evidence was presented from which such a discount could be determined in this case as a starting point we look to the property's highest_and_best_use as a car dealership the underground storage tanks one for gasoline and one for waste oil are essential to the operation of an automobile dealership on the property there is no evidence that the soil of the property was contaminated as of date further aguilar stated in taking his deduction he assumed that the property was not contaminated in light of no contamination and the needed presence of the tanks aguilar has not convinced the court that a hypothetical buyer with reasonable knowledge of the facts would have discounted the value of the property due to the presence of the tanks therefore we find aguilar's deduction for removal of the tanks to be inappropriate see estate of necastro v commissioner tcmemo_1994_352 where taxpayer failed to prove that a buyer purchasing the property on the valuation_date would have perceived the possibility of contamination as a problem causing a reduction in value having carefully reviewed the experts' testimony and appraisal reports and having accepted none of the experts' reports in their entirety we must now proceed to determine the fmv of the property on the facts before us for the reasons which follow we think that the capitalization-of-earnings approach is the most suitable method of valuation in this case see 55_tc_1067 affd in part revd in part and remanded 466_f2d_69 6th cir gottlieb v commissioner tcmemo_1974_ no sales of vacant land occurred in the johnston street corridor from through the valuation_date despite being offered moreover at the time of sale there was a shortage of lending in lafayette for development in that connection the experts all agreed that the highest_and_best_use of the property if it had been vacant land would have been to leave it for future development thus the replacement-cost method is unpersuasive in our view see honigman v commissioner supra gottlieb v commissioner supra we think it unrealistic to determine fair_market_value by cost of reproduction when such structure would not have been reproduced furthermore we agree with aguilar that the market-data approach is unjustified here the sales of improved properties brought to the court's attention by lambert and parker are simply not comparable to the subject property in our view for the reasons mentioned earlier on date as then improved the highest_and_best_use of the property was as an automobile dealership using the capitalization-of-earnings approach we begin with a gross building area for the property of big_number square feet this figure represents the big_number square feet used by parker plus the big_number square-foot paint and body shop that he neglected to include in his analysis we next estimate a rental rate for the property of dollar_figure per square foot this rate is approximately the same as that for the johnston street property used as a lease comparable by all experts johnston street was sublet in date at dollar_figure per year with a gross building area of big_number square feet for a rate of dollar_figure per square foot in response to respondent's argument we do not consider the dollar_figure-per-month lease rate between the laniers and harvey to be a comparable lease as it in part reflected the sale of the automobile dealership to harvey nor do we consider the dollar_figure- per-month lease between the laniers and the corporation to be a comparable lease as it did not represent an arm's-length_transaction see 174_f2d_569 7th cir affg 10_tc_1199 our estimated lease rate for the property incorporates a positive adjustment for location corner influence and physical condition and a slightly greater downward adjustment for size and market condition this yields a gross annual income of dollar_figure no expenses are subtracted from that amount as we agree with parker's and aguilar's assumption of a net_lease for the property moreover we think that a capitalization rate of percent is reasonable it falls squarely within the range of dollar_figure to dollar_figure percent determined by the experts this produces a final estimated fmv for the property of dollar_figure while the record contains no reference to the exact dollar figure of fmv determined by the court it is well settled that valuation is necessarily an approximation it is not necessary that the value arrived at by the trial_court be a figure as to which there is specific testimony if it is within the range of figures that may properly be deduced from the evidence 250_f2d_242 5th cir affg in part and remanding for computational matters tcmemo_1956_178 see 44_tc_801 that is the situation here having concluded that the fmv of the property as of the date of sale was dollar_figure it follows that the laniers are in receipt of a constructive_dividend in the amount of dollar_figure fmv less purchase_price and we so hold sec_301 sec_316 sec_1_301-1 income_tax regs finally we note that robertson testified that he chose the book_value of the property as the selling_price on the corporation's return as an administrative shortcut robertson opined the difference in the selling_price between the book_value and the--whatever it actually sold for was put into other income in connection with the sale of the whole business it had not one penny's effect on taxable_income the bottom line or the income_tax due absolutely none however robertson could not point out where the difference was purportedly taken into income on the corporation's return consequently petitioners have failed to convince the court as is their burden that the corporation has already taken into income on its return the dollar_figure difference between the sale price of dollar_figure and its adjusted_basis in the property rule a therefore we hold that the corporation must recognize income in the amount of dollar_figure fmv less the corporation's adjusted_basis sec_311 the corporation may apply its net_operating_loss of dollar_figure in its entirety in order to partially offset its taxable_income sec_172 ii did the laniers receive a constructive_dividend as a result of the corporation's dollar_figure transfer to their son's election campaign committee we now turn to whether the laniers received a constructive_dividend in the amount of dollar_figure on account of the corporation's transfer of that sum to vance e lanier inc on date sec_61 provides that gross_income includes dividends as mentioned previously dividend is defined in sec_316 as a distribution_of_property made by a corporation to its shareholders out of its current and or accumulated_earnings_and_profits it is well established that expenditures made by a corporation for the personal benefit of its shareholders may result in the receipt by the latter of constructive dividends 56_tc_1225 50_tc_409 the classification of an expenditure as a constructive_dividend is a question of fact 461_f2d_865 5th cir 241_f2d_508 5th cir affg tcmemo_1955_257 in order to be so classified the benefit provided by the corporation must primarily advance the shareholder's personal_interest as opposed to the business interests of the corporation 621_f2d_731 5th cir however the mere fact that payments are not deductible by the corporation as a business_expense does not automatically result in constructive dividends to a shareholder ashby v commissioner supra pincite the corporation must also have conferred an economic gain or benefit on the shareholder or a member of the shareholder's family as a result of the corporation's transfer without expectation of repayment see 418_f2d_589 5th cir 85_tc_332 67_tc_681 ellington v commissioner tcmemo_1989_374 affd 936_f2d_572 6th cir petitioners bear the burden of proving that respondent's determination of a constructive_dividend is erroneous rule a in the instant case the question remaining is whether the payment from the corporation to the committee also resulted in a demonstrable economic benefit to vance such that a constructive_dividend may be imputed to the laniers respondent argues that because vance was the only candidate supported by the committee he was the only possible beneficiary of the expenditures made by the committee respondent cites 53_tc_459 74_tc_1316 and hufnagle v commissioner tcmemo_1986_119 in support of this position conversely petitioners argue that no economic benefit inured to vance as the funds were used to satisfy the obligations of the committee a separate legal entity petitioners cite knott v commissioner supra in support of their position in epstein v commissioner supra the stockholders in a corporation established separate trusts for the benefit of their minor children on the same day each of the newly created trusts made bargain purchases of real_property owned by the corporation the court held that the transfers of the property interests from the corporation to the trusts to the extent of the bargain purchases were constructive dividends to the stockholders id pincite in johnson v commissioner supra a stockholder director of a bank established a_trust naming his grandchildren as principal beneficiaries and his wife son and daughter-in-law as successive income beneficiaries subsequently the bank procured split-dollar_life_insurance policies naming the stockholder as the insured and paid the premiums therefor the proceeds of those insurance policies were payable to the bank to the extent of the net cash_value of the policies at the time of the shareholder's death with the remaining policy proceeds being payable to the trust this court found that the shareholder had received an economic benefit from the bank's payment of the premiums on the insurance policies and held that he had received constructive dividends to the extent of such benefit id pincite in hufnagle v commissioner tcmemo_1986_119 a corporation made payments to three colleges for the educational expenses of the shareholder's children although the children were directors of the corporation at the time the court found that the payments were not made for bona_fide corporate purposes but were made in satisfaction of parental desires we held that the payments constituted constructive dividends to the shareholder as we found that an economic benefit had inured to the shareholder and his children we think that the facts of the cases relied upon by respondent are distinguishable from those before us in each of the above cases demonstrable economic benefits accrued to the shareholders and or their family members from the transfers of funds by the controlled corporations corporate funds were used to provide for the maintenance support or education of the family members in satisfaction of obligations with which they or the shareholders would otherwise have been saddled by contrast in the instant case although it is true that expenses for vance's campaign were paid as a result of the corporation's contribution these obligations were the liability of the committee alone nothing in the record suggests that vance personally guaranteed these debts robertson insisted upon the corporate form for the committee precisely because of the limited_liability from creditors it offered the corporate form is not to be disregarded lightly and the court declines to do so here see 319_us_436 we note in this regard that the committee maintained its own bank account and kept its own accounting and financial records in addition the check from the corporation was endorsed vance e lanier inc committee to elect vance lanier rather than by vance personally and the funds were deposited in the committee's own account we believe that the facts of knott v commissioner supra while not identical to those of the present matter are nonetheless analogous in that case a corporation and its controlled_subsidiaries made below-market sales of real_estate to its shareholders' eponymous charitable foundation the shareholders did not receive money or other_property from the corporations their personal debts were not assumed by the corporations the corporations did not purchase and maintain property for the shareholders' personal_use and enjoyment and the shareholders' family members did not obtain property or other tangible economic benefits as a result of the below-market sales we held that controlling shareholders or their families must receive property or other economic benefit from the charitable_contributions before constructive dividends will be imputed id pincite while we are aware that the committee was not a charitable foundation for our present purposes we think that a political_organization is substantially_similar the most striking fact in both cases is that notwithstanding the personal desires of the shareholders the demonstrable economic benefit of such advances accrued to legally distinct entities and the distributions in no way satisfied the personal obligations of the shareholders or their families based on the above discussion and in light of all of the evidence in the record we hold that the laniers are not in receipt of a constructive_dividend as a result of the dollar_figure transfer by the corporation to the committee we have considered all of the other arguments made by the parties and to the extent we have not addressed them find them to be either irrelevant or without merit to reflect the foregoing and the issue previously conceded decisions will be entered under rule
